Citation Nr: 1713694	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  08-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include bipolar disorder.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In December 2011, May 2014, and January 2016, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

In January 2016, the Board remanded the claim for both an acquired psychiatric disorder other than PTSD, and for PTSD.  The AOJ adjudicated the claim for PTSD and issued a statement of the case in March 2016.  In April 2016, the Veteran filed a substantive appeal for both claims; however, the claim for an acquired psychiatric disorder other than PTSD had not yet been readjudicated.  In October 2016, the AOJ readjudicated both claims and issued a supplemental statement of the case.  The Board finds that a February 2017 statement from the Veteran's representative constitutes a substantive appeal with respect to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Further, in December 2016, the AOJ certified an appeal for both claims to the Board, and in February 2017, notified the Veteran that his appeal had been returned to the Board and placed on the docket.  These actions taken by the AOJ waive the requirement for a timely substantive appeal for the issue of an acquired psychiatric disorder other than PTSD.  Id.

In a March 2017 letter, the Veteran raised the issues of an increased rating for his service-connected lumbosacral strain, and service connection for poor circulation in his right lower extremity.  As these matters have not yet been adjudicated by the AOJ, they are referred to the AOJ for the appropriate consideration.  38 C.F.R. § 19.9(b).

In March 2017, the Veteran submitted a waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's acquired psychiatric disability, to include bipolar disorder and PTSD, is related to his active duty service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was incurred in service.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  PTSD was incurred in service.  38 U.S.C. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist
 
To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

 
Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).


Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for service connection for an acquired psychiatric disorder, other than PTSD.  He has been diagnosed with several psychiatric issues, including mixed personality disorder; adjustment disorder; schizoaffective disorder; antisocial personality disorder; and bipolar disorder.  See, e.g., December 1987 Private Medical Records; May 1989 and August 2007 VA Treatment Records; May 2016 VA Examination.

September 2008 VA treatment records reflect that the Veteran was being treated for a bipolar disorder by a VA psychiatrist.  The psychiatrist noted that the Veteran's disorder began during service, where he had a high level of internal stimulation in response to military training, and intermittent manic episodes continued after discharge.  The psychiatrist opined that bipolar disorder was precipitated by the overstimulation of highly demanding military expectations.  The psychiatrist stated that the bipolar disorder was "service-connected."

In a February 2009 letter, a different VA psychiatrist also indicated that the Veteran's bipolar disorder was etiologically related to service.  He concurred with the September 2008 VA psychiatrist.  He noted the Veteran experienced euphoric reactions while in military training, and manic behavior continued after service before crashing into a major depression, consequently leading to his bipolar disorder.

During an August 2014 VA examination, the examiner diagnosed the Veteran with bipolar I disorder.  The examiner noted that there was no evidence of psychological disturbance during service, and that there was no evidence that the Veteran's symptoms were etiologically related to service.  The examiner did not address the previous positive nexus opinions in the Veteran's VA treatment records.  In May 2016, the same examiner conducted an additional VA examination.  During that examination, the examiner noted previous diagnoses including adjustment disorder, paranoid schizophrenia, and bipolar disorder.  He noted that all of these contain a mood component, and that it is not unusual to go for some time with various working diagnoses.  The examiner offered a sufficient rationale, and determined that a diagnosis of bipolar disorder fit the clinical information based on a review of the Veteran's history and current examination.  Finally, the examiner updated his nexus opinion, noting that he could not state that the symptoms began in service with a higher degree of certainty without resorting to mere speculation.

In July 2016, a different VA psychiatrist provided an addendum opinion to the May 2016 VA examination, confirming a diagnosis of bipolar disorder as the correct diagnosed disorder based on symptomology.  While there was no evidence of symptomology while on active duty, the psychiatrist found bipolar disorder at least as likely as not etiologically related to service based on the Veteran's report of in-service symptomology.  

The record also contains lay statements noting behavioral changes in the Veteran after service.  See January 2012 Lay Statements.  The Veteran's mother and brother are competent to report their observations of behavioral changes in the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The record contains positive nexus opinions from three different VA psychiatrists, and a neutral opinion from a VA examiner.  The positive opinions rely on in service symptomatology reported by the Veteran and witnesses which are not documented.  The negative opinion relies on a finding of no symptomatology manifested in service, which essentially discounts the lay witness evidence.  Here, the lay statements noting changes in the Veteran's behavior upon returning home from active duty service, if true, are capable of substantiating the claim.  See generally Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000).  The Board finds no reason to discount the probative value of the lay witness testimony.  As such, when resolving reasonable doubt in the Veteran's favor, the Board finds that Veteran's bipolar disorder is etiologically related to service.

With respect to a diagnosis of PTSD, the Veteran reports an in-service stressor regarding the accidental shooting death of a fellow soldier while training on a firing line.  In a June 2014 memorandum, VA determined that the stressor could not be verified.  However, the claims file now contains a May 1982 Army CID report of investigation finding an accidental shooting death on a live-fire assault course exercise in October 1981.  Thus, the Board finds sufficient corroboration of the reported stressor.  

During a May 2016 VA examination, the examiner determined that the Veteran did not have PTSD.  He noted that the Veteran reported nightmares, intrusive thoughts, and guilt related to an in-service stressor, but all other symptoms of hypomania.  Further, the examiner determined that both an in-service stressor and civilian stressor were adequate to support a diagnosis of PTSD.

By contrast, the Veteran has received VA treatment for PTSD since August 2012, when he was first diagnosed with PTSD.  An August 2012 letter from a VA psychiatrist opines that his PTSD symptoms are etiologically related to an in-service incident.  The Veteran has also been assessed with PTSD on several other occasions.  See, e.g., May 2013, July 2016, March 2017 VA Treatment Records.

As there is one corroborated military event capable of supporting a PTSD diagnosis, the Board resolves reasonable doubt in favor of the Veteran and finds that he manifests PTSD as a result of the corroborated stressor.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.") 



ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include bipolar disorder, is granted.

Entitlement to service connection for PTSD is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


